Citation Nr: 0410751	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel 


INTRODUCTION

The veteran had military duty with the Recognized Philippine 
Guerrillas from March to November 1945.  During such recognized 
service, the Service Department did not find that he was a POW.  
The veteran died in April 2001, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a Department of Veterans Affairs (VA) Regional Office 
(RO) rating decision issued in April 2002 which denied service 
connection for the cause of the veteran's death.  The case is not 
ready for appellate review, and will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington DC.  

Although not perfected for appeal, in written statements advancing 
her claim of service connection for the cause of the veteran's 
death, the appellant has also raised questions about the proper 
calculation of the veteran's VA compensation benefits in the years 
immediately prior to his death.  The Board also notes that in 
April 2002, the RO paid the appellant $1,862, representing due and 
unpaid benefits at the time of the veteran's death.  Any question 
regarding proper calculation of the veteran's VA compensation 
benefits in the years prior to his death, including questions of 
dependency and overpayments is referred back to the RO for any 
appropriate action.  


REMAND

The death certificate indicates that the veteran died at age 79 
years in April 2001 from "herniation, CVD, pontine infarct, S\P 
CVD LMCA territory," with another significant condition 
contributing to death of "stress gastritis."  There are no 
terminal hospitalization records on file to assist in evaluation 
of the cause of the veteran's death.  Although the RO provided its 
interpretation of this death certificate, there is an absence of 
clinical evidence adequately explaining the veteran's actual cause 
of death.  

During his lifetime, service connection was established for 
malaria with a noncompensable evaluation from June 1947, and a 
malunited fracture of the right scapula with a 10 percent 
evaluation from July 1964.  He was also service connected for the 
residuals of a postoperative shrapnel wound of the right chest, 
scapular region and arm, with injury to Muscle Groups I, IV, and 
VI, with a fracture of the right seventh rib with a 30 percent 
evaluation from July 1964.  In 1995, the veteran is shown to have 
developed a partial brachioplexopathy with the loss of use of the 
right (major) hand which was attributable to the original right 
side injury received during service.  This later acquired 
disability was evaluated as 70 percent disabling, and also 
resulted in the veteran's award of TDIU, both effective from 
August 1995.  At the time of the veteran's death, he had been in 
receipt of TDIU, for a 100 percent evaluation for approximately 5 
years and 8 months.  

The question presented is whether the veteran's multiple service 
connected disabilities associated with malaria, and shell fragment 
wounds involving the right chest, scapula, arm, and hand with a 
fractured right seventh rib, were in any way related to the 
veteran's death or materially hastened his death.  

The Board finds that the terminal hospitalization records should 
be collected for review, and that they and the claims folder 
should be referred to a physician for review and production of an 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

The case is REMANDED for the following action:

1.  Initially, the RO should request the appellant to complete a 
medical release form for the veteran's terminal hospitalization 
records from the "SLU-HOSPITAL of the SACRED HEART, BAGUIO CITY" 
(as noted on the death certificate), and/or any other medical 
records reflecting treatment for his terminal illness, and 
thereafter obtain copies of any available records for inclusion in 
the claims folder.  

2.  The veteran's claim folder should then be referred to an 
appropriate medical doctor for review.  The examiner should 
provide explaining the documented cause or causes of the veteran's 
death.  The examiner must also provide an opinion as to whether it 
is more, less, or equally likely that the veteran's service-
connected disabilities (as described above and in the claims 
folder) either caused or materially hastened his death.  An 
explanation of the reasons for any opinion provided is essential.  

3.  After completion of the above development, the RO should again 
address the issue presented on appeal.  If the decision is not to 
the appellant's satisfaction, she must be provided with a 
Supplemental Statement of the Case and an opportunity to respond.  
The case should then be returned to the Board after compliance 
with appellate procedures.  The appellant need do nothing until 
further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



